This is an appeal from an award of death benefits payable by the employer and insurance carrier to the dependent mother and minor sister of the deceased employee. On February 3, 1936, the deceased employee, while engaged in his regular occupation, burned his right arm by coming in contact with an electric heater plate. As a result of such bum an infection developed which caused his death on November 30, 1936. The State Industrial Board found that the deceased received sixteen dollars a week for his services and that his mother and sister were dependent upon him for support. The proof sustains this finding. The Board also found that deceased, a minor, was illegally employed in violation of section 171, subdivision 2, of the Labor Law, in that he was employed between the hours of twelve midnight and six o’clock in the morning. This finding is in accordance with the evidence. The State Industrial Board made an award of double compensation for double earnings pursuant to the provisions of section 14-a of the Workmen’s Compensation Law. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.